DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.



Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, an apparatus comprising: a detector configured to detect at least one parameter showing a state of the apparatus; and at least one processor configured to: calculate a first difference value in the at least one parameter of the apparatus state between a current point of time and a first point of time earlier than the current point of time, calculate a second difference value in the at least one parameter of the apparatus state between the first point of time and a second point of time earlier than the first point of time, calculate a similarity between the first difference value and the second difference value, calculate a mean value of the similarities for a predetermined time section before the current point of time, calculates a difference between the similarity between the first difference value and the second difference value and the mean value and identify whether change in the apparatus state is normal or abnormal based on the calculated difference. 

The limitations highlighted in bold in claim 1 (and similarly in claims 9 and 17) includes a mixture of two groupings of abstract ideas. In claim 1, the limitations of “calculate a first difference value in the at least one parameter of the apparatus state between a current point of time and a first point of time earlier than the current point of time, calculate a second difference value in the at least one parameter of the apparatus state between the first point of time and a second point of time earlier than the first point of time, calculate a similarity between the first difference value and the second difference value, calculate a mean value of the similarities for a predetermined time section before the current point of time, calculates a difference between the similarity between the first difference value and the second difference value and the mean value and identify whether change in the apparatus state is normal or abnormal based on the calculated difference” can be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used, but the specification does speak to different equations including using various calculations in providing the elements/steps in the claims. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not 
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The only limitation considered an additional element, besides a generic computing element, claimed is “a detector configured to detect at least one parameter showing a state of the apparatus”, which only pertains as to where the data comes from in performing the abstract idea. 
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a specific machine, other than generic computing elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional element in the claim appears to merely be insignificant extra-solution activity - merely gathering the relevant data necessary which is the input for the mental process/math in the abstract idea. Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 9 and 17 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-5, 8, 10-13 and 16, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2013/0325158; hereinafter “Kobayashi”) in view of Manzini et al (NPL; “Quality Management Systems and Statistical Quality Control”).

Regarding claim 1: Kobayashi teaches an apparatus (Figure 1) comprising: a detector configured to detect at least one parameter showing a state of the apparatus (element 10 in Fig. 1; also for instance level sensor at element S41 in Fig. 5); and at least one processor (element 20 in Fig. 1) configured to: identify whether change in the apparatus state is normal or abnormal based on the calculated difference (¶7; abnormality when a state quantity exceeds a threshold, indicative of current values and time variations of the state quantities measured by one or more specific field device).
Kobayashi teaches the apparatus of claim 1 but does not explicitly teach:
calculate a first difference value in the at least one parameter of the apparatus state between a current point of time and a first point of time earlier than the current point of time, calculate a second difference value in the at least one parameter of the apparatus state between the first point of time and a second point of time earlier than the first point of time, calculate a similarity between the first difference value and the second difference value, calculate a mean value of the similarities for a predetermined time section before the current point of time, calculates a difference between the similarity between the first difference value and the second difference value and the mean value. 
Manzini teaches:
calculate a first difference value in the at least one parameter of the apparatus state between a current point of time and a first point of time earlier than the current point of time, calculate a second difference value in the at least one parameter of the apparatus state between the first point of time and a second point of time earlier than the first point of time, calculate a similarity between the first difference value and the                         
                            
                                
                                    x
                                
                                -
                            
                            -
                            c
                            h
                            a
                            r
                            t
                        
                     method charts takes averages of sensor readings and determines from trends if the process is in control by doing all of these kinds of calculations, as used in equations 2.8, 2.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Manzini with the invention of Kobayashi in order to look at how changes in values over time are indicating a change in the state of an apparatus, which can in turn determine accuracy and reliability of the apparatus.

Regarding claim 2, Kobayashi in view of Manzini teaches the apparatus of claim 1, but does not explicitly teach:
Regarding claim 2: wherein the at least one processor is further configured to: identify that the change in the apparatus is normal when the calculated difference is relatively large, and identify that the change in the apparatus state is abnormal when the calculated difference is relatively small.
However, the following limitations are rendered obvious in view of what is disclosed by Kobayashi. As shown in ¶95 for example, upper level positions and lower level positions are set and a judgement can be based on those limits as to whether there is an indication of change, or equivalent to a normal or abnormal state (as evidenced in ¶7).


Kobayashi teaches:
Regarding claim 3: further comprising a display, wherein the at least one processor is further configured to process a user interface (UI), which informs the abnormality of the apparatus state, to be displayed on the display when it is identified that the change in the apparatus state is abnormal (¶18).


Regarding claim 9: Kobayashi teaches a method of controlling an apparatus (Figure 1), the method comprising: detecting at least one parameter showing a state of the apparatus (element 10 in Fig. 1; also for instance level sensor at element S41 in Fig. 5); and identifying whether change in the apparatus state is normal or abnormal based on the calculated difference (¶7; abnormality when a state quantity exceeds a threshold, indicative of current values and time variations of the state quantities measured by one or more specific field device).
Kobayashi teaches the method of controlling an apparatus of claim 9 but does not explicitly teach:
calculate a first difference value in the at least one parameter of the apparatus state between a current point of time and a first point of time earlier than the current 
Manzini teaches:
calculating a first difference value in the at least one parameter of the apparatus state between a current point of time and a first point of time earlier than the current point of time, calculating a second difference value in the at least one parameter of the apparatus state between the first point of time and a second point of time earlier than the first point of time, calculating a similarity between the first difference value and the second difference value, calculating a mean value of the similarities for a predetermined time section before the current point of time, calculates a difference between the similarity between the first difference value and the second difference value and the mean value (pages 29-30; the                         
                            
                                
                                    x
                                
                                -
                            
                            -
                            c
                            h
                            a
                            r
                            t
                        
                     method charts takes averages of sensor readings and determines from trends if the process is in control by doing all of these kinds of calculations, as used in equations 2.8, 2.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Manzini with the invention of Kobayashi in order to look at how changes in values over time are indicating a change 

Regarding claim 10, Kobayashi in view of Manzini teaches the method of claim 9, but does not explicitly teach:
Regarding claim 10: wherein the determining of whether the change in the apparatus state is normal or abnormal comprises: determining that the change in the apparatus is normal when a difference between the determined current change degree and the accumulated change degree is relatively large; and determining that the change in the apparatus state is abnormal when the difference is relatively small.
However, the following limitations are rendered obvious in view of what is disclosed by Kobayashi. As shown in ¶95 for example, upper level positions and lower level positions are set and a judgement can be based on those limits as to whether there is an indication of change, or equivalent to a normal or abnormal state (as evidenced in ¶7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kobayashi in order to look at how changes in values over time are indicative of normal or abnormal regarding the state of an apparatus.

Kobayashi teaches:
Regarding claim 11: wherein the determining of that the change in the apparatus state is abnormal comprises displaying a user interface (UI) which informs the abnormality of the apparatus state (¶18).

Regarding claim 17: Kobayashi teaches at least one non-transitory recording medium, in which a program code of a method provided to be implemented by at least one processor of an apparatus is stored (Figure 1), the recording medium comprising: detecting at least one parameter showing a state of the apparatus (element 10 in Fig. 1; also for instance level sensor at element S41 in Fig. 5); and identifying whether change in the apparatus state is normal or abnormal based the calculated difference (¶7; abnormality when a state quantity exceeds a threshold, indicative of current values and time variations of the state quantities measured by one or more specific field device).
Kobayashi teaches the limitations of claim 17 but does not explicitly teach:
calculate a first difference value in the at least one parameter of the apparatus state between a current point of time and a first point of time earlier than the current point of time, calculate a second difference value in the at least one parameter of the apparatus state between the first point of time and a second point of time earlier than the first point of time, calculate a similarity between the first difference value and the second difference value, calculate a mean value of the similarities for a predetermined time section before the current point of time, calculates a difference between the similarity between the first difference value and the second difference value and the mean value. 
Manzini teaches:
                        
                            
                                
                                    x
                                
                                -
                            
                            -
                            c
                            h
                            a
                            r
                            t
                        
                     method charts takes averages of sensor readings and determines from trends if the process is in control by doing all of these kinds of calculations, as used in equations 2.8, 2.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Manzini with the invention of Kobayashi in order to look at how changes in values over time are indicating a change in the state of an apparatus, which can in turn determine accuracy and reliability of the apparatus.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2013/0325158) in view of Manzini et al (NPL; “Quality Management Systems and Statistical Quality Control”) and further in view of Parandehgheibi et al (US 2016/0359740; hereinafter “Parandehgheibi”).


calculate the similarity between the first difference value and the second difference value based on cosine similarity.
Parandehgheibi teaches:
Regarding claim 4: wherein the at least one processor is further configured to calculate the similarity between the first difference value and the second difference value based on cosine similarity (¶110; cosine similarity utilized).
Regarding claim 12: wherein the calculating of the similarity comprises calculating the similarity between the first change value and the second change value based on cosine similarity (¶110; cosine similarity utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Parandehgheibi with the invention of Kobayashi in which greater cosine similarity correlates to greater similarity in assisting to determine abnormalities in the apparatus.


Response to Arguments
Applicant’s amendments and arguments, filed September 18, 2020, with respect to the prior art rejections have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.
 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857     

/REGIS J BETSCH/Primary Examiner, Art Unit 2857